292 S.W.3d 608 (2009)
Charles GOODSON, Employee/Claimant/Appellant,
v.
GB LOGGING, LLC, Employer/Respondent, and
Gary Boushie, Respondent, and
Treasurer of Missouri as Custodian of the Second Injury Fund, Respondent/Cross-Appellant.
No. ED 92628.
Missouri Court of Appeals, Eastern District, Division Three.
September 22, 2009.
Kenneth A. Seufert, Seufert & Wilis, Farmington, MO, for Appellant Charles Goodson.
Gregg Neil Johnson, Attorney Generals Office of State Courts Administrator, Cape Girardeau, MO, for Cross-Appellant Treasurer of Missouri as Custodian of Second Injury Fund.
Lindell P. Dunivan, Farmington, MO, for Respondents Gary Boushie & BG Logging, LLC.
*609 Before GLENN A. NORTON, P.J., and MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
In this consolidated appeal, both Charles Goodson (Claimant) and the Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, (the Fund) appeal from the final award of the Labor and Industrial Relations Commission (Commission) affirming the award of the administrative law judge, as supplemented by the Commission, and finding: 1) Claimant did not establish sufficient evidence to justify piercing the corporate veil of GB Logging, LLC, in order to find Gary Boushie personally liable for Claimant's medical aid and treatment due to his injuries sustained within the course and scope of employment; and 2) the Fund was not entitled to a credit against its liability for an amount that was paid to Claimant by a third-party in settlement of Claimant's claims against that party.
We have reviewed the briefs of the parties and the record on appeal. The Commission's award is supported by sufficient and competent evidence in the record as a whole. Rule 84.16(b)(4). No error of law appears. Rule 84.16(b)(5). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value.